Citation Nr: 1602719	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected Reiter's syndrome and/or service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to sleep apnea and/or service-connected vitamin D deficiency associated with Reiter's disease.


REPRESENTATION

Appellant represented by:	Allen W. Gumpenberger


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

An August 2012 videoconference hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2014.  At that time, the Board remanded both claims for additional development.  The issues are back before the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.

As for the Veteran's claim of service connection for sleep apnea, in July 2014 the Board directed that a medical opinion be obtained that addressed whether the Veteran's currently diagnosed sleep apnea was directly incurred in or is otherwise etiologically related to his active service, to include as due to an April 1975 in-service rhinoseptoplasty procedure.  The opinion was to also address the Veteran's argument that his high blood pressure readings in service were symptoms of the onset of developing sleep apnea.  In the alternative, the Board directed that a medical opinion be obtained that addressed whether the Veteran's sleep apnea was secondarily related to his service-connected Reiter's syndrome and/or GERD, whether the cause be the actual service-connected conditions or the medications taken to treat the conditions.  

VA subsequently afforded the Veteran an examination for this claim in August 2014.  After indicating a review of the Veteran's claims file, as well as conducting an in-person examination, the examiner opined that it was not as least as likely as not that the Veteran's sleep apnea was directly incurred in or otherwise related to his active military service, including an April 1975 rhinoseptoplasty procedure and/or his high blood pressure during service.  As rationale, the examiner explained that obstructive sleep apnea was a congenital anomaly that affected the tracheolaryngeal area as well as the central aspect of the brain.  The examiner noted this condition did not occur in the military.  Regarding the rhinoseptoplasty, the examiner asserted that the septum may create snoring problems, but snoring has nothing to do with obstructive sleep apnea and would not cause that condition.  

Moving to the Veteran's claim for service connection for sleep apnea on a secondary theory of entitlement, the examiner found that it was not at least as likely as not that the Veteran's sleep apnea was secondarily related to any already service-connected disabilities, including Reiter's syndrome or GERD.  In addition to repeating the congenital anomaly aspect of his direct theory rationale, the examiner noted that there was no medical literature confirming a cause and effect etiology of Reiter's syndrome or GERD with obstructive sleep apnea.  The examiner did acknowledge that studies did "show associations, but no cause."  The examiner concluded that Reiter's syndrome and GERD did not cause obstructive sleep apnea.  Prompted to comment on medical articles submitted by the Veteran, the examiner stated that, while the articles supported some association between the Veteran's service-connected disabilities and sleep apnea, the articles did not support any cause and effect etiology other than a congenital anomaly.  

In a February 2015 addendum opinion, the same examiner who provided the August 2015 opinion addressed the Veteran's claim that his high blood pressure readings during his active service were associated with the onset of underlying sleep apnea.  The examiner explained that this was a ludicrous assertion because hypertension (high blood pressure) does not cause sleep apnea.  The examiner reiterated that sleep apnea was a tracheolaryngeal congenital abnormality which also involved the central brain.  The examiner again noted that there were marginal articles in medical literature that associate sleep apnea with hypertension, but there is no causal link.   

The August 2014 and February 2015 opinions are not sufficient for the Board to render a conclusion in the instant case, and a remand is necessary in order to obtain an addendum medical opinion.  The Board notes that the examiner, via his initial August 2014 opinion and February 2015 addendum opinion, addressed the Veteran's arguments that his sleep apnea was directly related to his active service.  However, while providing an opinion that addressed whether the Veteran's service-connected Reiter's syndrome or GERD could have caused the Veteran's sleep apnea, the examiner never addressed whether those conditions could have aggravated sleep apnea.  The examiner also failed to address whether the Veteran's medications for his Reiter's syndrome or GERD could have caused or aggravated his sleep apnea.  

Next, in a September 2015 informal hearing presentation, the Veteran argued via his representative that the August 2014 and February 2015 opinions did not fully address whether sleep apnea had its onset in active service.  Specifically, the Veteran asserted that hypertension and poor sleep during his service were "markers that in hindsight indicate the initial onset of sleep apnea" and the examiner did not provide an adequate rationale as to why sleep apnea was not related to service on a direct basis.

Accordingly, a remand is necessary to further develop the Veteran's claim that his sleep apnea was directly related to his active service, that Reiter's syndrome and/or GERD could have aggravated his sleep apnea, or, that his medications for Reiter's syndrome and/or GERD could have caused or aggravated his sleep apnea.  

Moving to the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, the Veteran claims this condition is related to sleep apnea.  In the alternative, he claims that diabetes mellitus is related to his service-connected vitamin D deficiency, which is associated with Reiter's syndrome.  In July 2014, the Board directed that medical opinion be obtained that addressed whether diabetes mellitus, type II, was directly incurred in or otherwise etiologically related to the Veteran's active military service, including as a consequence of disruption of circadian rhythms during extended periods of service aboard a submarine.  In the alternative, a medical opinion was requested that addressed whether the Veteran's diabetes mellitus, type II, was secondarily related to service-connected vitamin D deficiency and/or secondarily related to sleep apnea, but only if sleep apnea had since been adjudicated service-connected.  

In the same August 2014 examination as the one conducted for the Veteran's claim of service connection for sleep apnea, the examiner opined that it was not at least as likely as not that the Veteran's diabetes mellitus, type II, was directly incurred in or otherwise etiologically related to his active service, including as a consequence of a disruption of the Veteran's circadian rhythms during extended periods of service aboard a submarine.  As rationale, the examiner explained that diabetes mellitus, type II, was not caused by a disruption of circadian rhythms, as this contention was not supported from a causal perspective by any peer-reviewed literature.  The examiner then asserted that the Veteran's diabetes mellitus, type II, was not caused by service-connected vitamin D deficiency or sleep apnea.  He explained that diabetes mellitus, type II, develops when the body becomes resistant to insulin or when the pancreas stops producing enough insulin.  The examiner indicated that the exact reason for the insulin deficiency or resistance was unknown, but genetics and environmental factors, such as excess weight and inactivity seemed to be contributing factors.  The examiner then noted that a specific causal relationship between these factors and diabetes had not been documented at that time.  The examiner essentially repeated these conclusions and rationales in his February 2015 addendum opinion.  

For the following reasons, the Board finds these opinions inadequate for adjudication purposes.  The examiner did not provide a rationale or opinion as to whether diabetes mellitus was aggravated by the Veteran's service-connected vitamin D deficiency.  Additionally, in his September 2015 informal hearing presentation, the Veteran via his representative argued that his vitamin D deficiency contributed to his obesity, which was a contributing factor to his development of diabetes mellitus, type II.  No medical opinion has been obtained regarding these theories of entitlement.  On remand, an addendum opinion should be obtained that addresses them.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the same examiner who conducted the August 2014 examination and provided the February 2015 addendum opinion, if possible, to review the claims folder, to include a copy of this Remand, and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional. The examiner must note on the examination report that review of the electronic record was accomplished.

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea had onset during the Veteran's active service or was caused by his active service.  Specifically, the examiner is asked to address the Veteran's assertions in his September 2015 appellate brief that poor sleep and high blood pressure during his active service were indications of the onset of sleep apnea during active service.  If the examiner determines that there is clear and unmistakable (undebatable) evidence that the Veteran's sleep apnea preexisted service, the examiner should then provide an opinion as to whether the disability was aggravated (permanently worsened) during, or as a result of active service?  If there was an aggravation (permanent worsening) of the preexisting disability, is there clear and unmistakable (undebatable) evidence that this aggravation (permanent worsening) was due to the natural progress of the condition?

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (permanently worsened) by his service-connected Reiter's syndrome and/or GERD.

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by the medications taken for his service-connected Reiter's syndrome or GERD.

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (permanently worsened) by the medications taken for his service-connected Reiter's syndrome or GERD.
		
(e)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II, has been aggravated (permanently worsened) by his service-connected vitamin D deficiency.

(f)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed obesity due to vitamin D deficiency at least as likely as not caused diabetes mellitus, type II.  

2.  Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



